DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on October 22, 2021. Claims 1-4, 7-9 and 11-20 have been amended.
Currently claims 1-20 are pending. Claims 1, 13 and 14 are independent.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.   
Applicant’s amendments to 1-4, 7-9 and 11-20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained.



Response to Arguments
Applicant’s arguments field on October 22, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 12, Applicant argues that the Office Action does not address the differences between independent claims and any of the dependent claims. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. As pointed out on page 4 of the previous Office Action, the dependent claims recite the similar limitations, which can also be performed in the mind. For example, claims 15-20 recite limitations of identifying, acquiring/searching, generating/selecting, outputting, changing, registering, and predicting are no different from claim 14, which can also be performed in the human mind, or by a human using a pen and paper. These claims recite the similar abstract idea falls within the mental processes grouping. 

In the Remarks on page 12, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the elements recited in claim 1, 13 and 14 are novel, not abstract, or at least are significantly more than an abstract concept. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Claims 1, 13 and 14 recite limitations that can be performed in the mind, and the additional elements do not integrate the judicial exception into a practical application because none of these additional elements reflect an improvement to the functioning of a computer itself, or another technology or technical. Further, these additional elements are recited at a high level of generality and merely invoked as tools to perform generic computer functions, at best, the processor may perform the steps of: receiving a measurement from a sensor in an external electronic device, and transmitting the schedule information to an external server using the communication circuit. However, the functions of receiving and transmitting information via a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)).  Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea.
Further, the July 2015 Guidance reminds examiners: “when identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.” See July 2015 Guidance, pg. 3.

In the Remarks on page 12, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the claims integrate any alleged judicial exception into a practical application because the combination of steps provide improved functionality of an electronic device to manage an operation of another device…the electronic device is configured to use device schedule information and user schedule input information and provide an option for altering an operation of the device.
In response to Applicant’s arguments, the Examiner respectfully disagrees. To integrate the exception into a practical application or amount to significantly more, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. In this case, for example, claim 1 recites the additional elements of “a display”, “at least one processor”, “a sensor in an external electronic device”, claim 6 recites the additional elements of “an external server”, and “a communication circuit”. These additional elements are recited at a high level of generality and merely invoked as tools with the basic capabilities of a computer to perform generic computer functions. Here, the step of “acquire, based on a measurement value received from a sensor in an external electronic device, schedule information associated with an operation of the external electronic device.” is no more than data gathering, and the step of “output an option capable of changing the operation of the external electronic device related to the first schedule based on the at least partially overlapping section between the first schedule and the 


In the Remarks on page 15, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Office Action has not provided any rationale as to how “[acquiring], based on a measurement value received from a sensor in an external electronic device schedule information associated with an operation of the external electronic device” is Abstract as being a mental process.
In response to Applicant’s arguments, the Examiner respectfully disagrees. The step of “acquir[ing], based on a measurement value received from a sensor in an external electronic device schedule information associated with an operation of the external electronic device” is no more than data gathering, which can be performed as a mental process. Using a processor for receiving data from a sensor in an external electronic device adds only insignificant extra-solution activity to a judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))


In the Remarks on page 15, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Office Action has not shown that any aspect of the claims is conventional, routine, or well understood. Additionally, the Office Action must show that any alleged “generic components” and their respective functions are well known, routine, and conventional, and not merely present in the prior art.
In response to Applicant’s arguments, the Examiner respectfully disagrees. It appears that Applicant is improperly arguing the claim limitations under Step 2A, Prong 2 with the requirements of Berkheimer memo. However, the Office has clearly stated that whether the claim 


In the Remarks on page 17, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the Office Action asserts that functions recited in the claims are generic, routine, conventional computer activities that are performed only for their conventional uses. This is not correct.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Step 2B of Alice, is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)). Beyond the abstract idea, claim 1 recites the additional elements of “a display”, “at least one processor”, “a sensor in an external electronic device”, claim 6 recites the additional elements of “an external server”, and “a communication circuit”. These additional elements are recited at a high level of generality and merely invoked as tools with the basic capabilities of a computer to perform the generic computer functions including receiving, manipulating, and transmitting information over a network. The processor, at best, may perform the step of acquiring (receiving) information from a sensor in an external electronic device, and transmitting the schedule information related to the first schedule to an external server using a communication circuit. However, the functions of receiving, manipulating, and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017)). As such, the Office Action satisfies the requirements of Berkheimer Memo issued on April 20, 2018.

 In the Remarks on page 18, Applicant argues that Sakata merely discloses acquiring user schedule information and presenting information based on the user schedule information. Sakata does not disclose a schedule information regarding an operation of a device. Sakata does not teach or suggest that a first electronic device “acquires, based on a measurement value received from a sensor in an external electronic device, schedule information associated with an operation of the external electronic device” as recite in Claim 1.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Sakata discloses a system for providing presentation information to a terminal apparatus includes acquiring user schedule information in which at least one event is registered by a user for each date and time…generating the presentation information including information indicating a benefit which the user is capable of receiving service, and transmitting the presentation information to the [remote] terminal apparatus” (see ¶ 23); and “the presentation information is used for proposing an action for relieving the fatigue” (see ¶ 59, ¶ 153, ¶ 157). Sakata further “the information presenting method may include acquiring a medical measurement value indicating a physical or mental state of the user from a certain apparatus, determining whether the medical measurement value is higher than or equal to a threshold value, and generating the presentation information about a facility that provides a service for relieving fatigue if the medical measure value is higher than or equal the threshold value” and “the medical measurement value may include at least any of an amount of activity, a stress level, a blood pressure level, and a heart rate” (see ¶ 29-31); and “The determination unit 202 in the server apparatus 200 may calculate the degree of fatigue on the basis of a medical measurement value indicating the physical or mental state of the user acquired from another apparatus or may directly use the above state information acquired from the other apparatus as a degree of fatigue. The other apparatus is, for example, an activity monitor, a stress monitor, or a medical device” (see ¶ 163).  Thus, Sakata does not explicitly disclose the measurement value is received from a sensor, however, Sakata discloses at least the measurement value is received from at least one of an activity monitor (sensor), a stress monitor, or a medical device in another [external] apparatus. 
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Sakata teaches the limitation in the form of Applicant claimed.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 14 recites the phrases “a user input at an external electronic device” and “the external electronic device from a user” render the claim indefinite because it is unclear to the Examiner whether the first user is same as the second user, and why the first user is at the external electronic device and the second user is from the external electronic device. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claims 15-20 are also rejected for the same reason as each depends on claim 14.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, Claim 1-12 are directed to an electronic device comprising a display and at least one processor, which falls within the statutory category of a machine; claim 13 is directed an electronic device comprising a communication circuit, an output device and at least one processor, which falls within the statutory category of a machine; and claims 14-20 are directed to a method for managing schedule in electronic device, which falls within the statutory category of a process. Step 1 is satisfied.  
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative, the claim recites limitations of “acquire, based on a measurement value received from a sensor in an external electronic device, schedule information associated with an operation of the external electronic device, generate at least one first schedule based on the schedule information, identify at least one second schedule stored in a calendar application, identify a section in which time information of the first schedule and time 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites the additional elements of “a display”, “at least one processor”, “a sensor in an external electronic device”; and claim 6 recites “an external server”, “a communication circuit” are generic computer components. The Specification describes “The processor 120 may execute, for example, software (e.g., program) to control at See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (“The use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.”; see also MPEP § 2106.04(d)(I) (explaining that “merely reciting the words ‘apply it’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea” by itself is insufficient to integrate the abstract idea into a practical application).  Accordingly, the claims as a whole, implementing an abstract idea on a generic computer does not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception. The claims are directed to an abstract idea.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 1 recites the additional elements of “a display”, “at least one processor”, “a sensor in an external electronic device”; and claim 6 recites “an external buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Again, the step of “acquir[ing], based on a measurement value received from a sensor in an external electronic device schedule information associated with an operation of the external electronic device” is no more than data gathering, which can be performed as a mental process. Using a processor for receiving data from a sensor in an external electronic device adds only insignificant extra-solution activity to a judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)). Further, the step of predicting…“using a learning model trained using at least one of machine learning, neural 
For the foregoing reasons, claims 1-12 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - device claim 13 and method claims 14-20 parallel claims 1-12 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 2018/0302466), and in view of Luo (US 2020/0014782). 
Regarding claim 1, Sakata discloses an electronic device comprising: 
a display (see Fig. 7, # 1002; ¶ 62); and 
at least one processor configured to be connected to the display (see Fig. 7; ¶ 82), wherein the processor is configured to: 
acquire, based on a measurement value received from a sensor in an external electronic device (see ¶ 29-31, ¶ 59, ¶ 163), schedule information associated with an operation of the external electronic device (see ¶ 5, ¶ 23, ¶ 35, ¶ 59, ¶ 153, ¶ 157), 
generate at least one first schedule based on the schedule information (see ¶ 6, ¶ 24, ¶ 142), 
identify at least one second schedule stored in a calendar application (see ¶ 64), 
identify a section in which time information of the first schedule and time information of the second schedule at least partially overlap each other by comparing the time information of the first schedule with the time information of the second schedule (see ¶ 33, ¶ 92, ¶ 138).


Sakata does not explicitly disclose the following limitations; however Luo in an analogous art for schedule information management discloses
output an option capable of changing the operation of the external electronic device related to the first schedule based on the at least partially overlapping section between the first schedule and the second schedule (see ¶ 30-35, ¶ 74-75, ¶ 90-91 and ¶ 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 2 and 15, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
identify another device used in association with the external electronic device of the first schedule based on the calendar application (see ¶ 41-42, ¶ 48-49, ¶ 158); 
acquire schedule information associated with operation of the other device (see ¶ 23, ¶ 163, ¶ 174);  
generate at least one third schedule based on the schedule information (see ¶ 159); and 
output an option including the third schedule (see ¶ 150, ¶ 157).  

Regarding claims 3 and 16, Sakata discloses the electronic device/method, wherein the processor is further configured to: 

output an option for requesting operation related to the external electronic device from the selected user (see ¶ 49-50, ¶ 77-79).  
Sakata does not explicitly disclose the following limitations; however Luo discloses
select a user for control of the external electronic device based on the identified schedule information related to the at least one other users (see ¶ 48, ¶ 68, ¶ 70, ¶ 87). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 4 and 17, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
search for candidate users who can operate the external electronic device based on the schedule information related to the at least one other user (see ¶ 33-35, ¶ 92-93).
 Sakata does not explicitly disclose the following limitations; however Luo discloses
select the user for the control of the external electronic device according to a frequency ranking of using the external electronic device from the candidate users (see ¶ 68, ¶ 97). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, Sakata discloses the electronic device of claim 1, wherein the calendar application includes a schedule related to at least one device and a schedule related to multiple users, and wherein the calendar application is an application that can share the schedule related to multiple users among the multiple users (see ¶ 41-42, ¶ 64).  

Regarding claim 6, Sakata discloses the electronic device of claim 1, wherein the processor is further configured to: 
transmit the schedule information related to the first schedule to an external server using a communication circuit (see ¶ 48, ¶ 66, ¶ 71); and 
acquire schedule information related to the at least one second schedule stored in the calendar application from the external server (see ¶ 49, ¶ 65, ¶ 77-79).  

Regarding claims 7 and 18, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
identify time information that does not overlaps between the time information of the first schedule and the time information of the second schedule (see ¶ 33, ¶ 92, ¶ 134-136); 
identify an operation mode of the external electronic device based on the identified time information (see ¶ 113-115).
Sakata does not explicitly disclose the following limitations; however Luo discloses
output an option for changing an operation required time of the external electronic device based on the operation mode (see ¶ 30-35, ¶ 74-75, ¶ 90-91 and ¶ 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Regarding claims 8 and 19, Sakata discloses the electronic device/method, wherein the processor is further configured to: 
acquire a user input related to the option (see ¶ 156); 
register the first schedule in the calendar application based on the changed time information (see ¶ 5, ¶ 23, ¶ 64).  
Sakata does not explicitly disclose the following limitations; however Luo discloses
change the time information of the first schedule when the user input is a response of 80DOCKET NO.: SAMS07-90901PATENT changing the operation of the external electronic device (see ¶ 30-35, ¶ 90). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 9, Sakata discloses the electronic device of claim 8, wherein the processor is further configured to: 
acquire a response of a selected another user based on the user input being a response of requesting the operation related to the external electronic device (see ¶ 23, ¶ 163, ¶ 174), and 
register the time information of the first schedule in the calendar application based on the response of the other user (see ¶ 5, ¶ 23, ¶ 64).  

Regarding claim 10, Sakata does not explicitly disclose the following limitations; however Luo discloses the electronic device of claim 8, wherein the user input includes at least one of a voice input or a manual input (see ¶ 117).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for event adjustment, in 

Regarding claim 13, Sakata discloses an electronic device comprising: 
a communication circuit (see ¶ 66); 
an output device (see ¶ 62); and 
at least one processor configured to be connected to the communication circuit and the output device (see Fig. 7; ¶ 82), wherein the processor is configured to: 
acquire, based on a measurement value received from a sensor in an external electronic device (see ¶ 29-31, ¶ 59, ¶ 163), schedule information associated with an operation of the external electronic device (see ¶ 5, ¶ 23, ¶ 35, ¶ 59, ¶ 153, ¶ 157), 
generate a schedule based on the schedule information (see ¶ 6, ¶ 24, ¶ 142), 
transmit the schedule information to an external server using the communication circuit (see ¶ 48, ¶ 66, ¶ 71). 

Sakata does not explicitly disclose the following limitations; however Luo discloses
acquire options capable of changing the operation of the electronic device related to the schedule (see ¶ 81, ¶ 92-94), 
output the options using the output device (see ¶ 30-35, ¶ 74-75, ¶ 90-91 and ¶ 110), 
select any one option of the options based on a user input (see ¶ 68, ¶ 92-94), and
 change the schedule based on schedule information of the selected option (see ¶ 30-35, ¶ 90).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata to include teaching of Luo in order to gain the commonly understood benefit of such adaption, such as 

Regarding claim 14, Sakata discloses a method of operating an electronic device, comprising: 
acquiring, by the electronic device and based on a user input at an external electronic device, based on a measurement value received from a sensor in an external electronic device (see ¶ 29-31, ¶ 59, ¶ 163), schedule information associated with an operation of the external electronic device (see ¶ 5, ¶ 23, ¶ 35, ¶ 59, ¶ 153, ¶ 157), 
generating, by the electronic device, at least one first schedule based on the schedule information (see ¶ 6, ¶ 24, ¶ 142), 
identifying, by the electronic device, at least one second schedule stored in a calendar application (see ¶ 64), 
identifying, by the electronic device, a section in which time information of the first schedule and time information of the second schedule at least partially overlap each other by comparing the time information of the first schedule with the time information of the second schedule (see ¶ 33, ¶ 92, ¶ 138).

Sakata discloses transmitting information, to the cloud server in the data center, capable of organizing the accumulated information and supplying the information to the service provider; transmitting the information to another (external) apparatus (see ¶ 48, ¶ 64-66, ¶ 77). 
Sakata does not explicitly disclose the following limitations; however Luo in an analogous art for schedule information management discloses
outputting, by the electronic device, an option capable of changing the operation of the external electronic device related to the first schedule based on the at least partially overlapping section between the first schedule and the second schedule (see ¶ 30-35, ¶ 74-75, ¶ 90-91 and ¶ .


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata and in view of Luo as applied to claims 1-11 and 13-19 above, and further in view of Szczepanik et al., (US 2020/0034194, hereinafter: Szczepanik). 
Regarding claim 11, Sakata discloses the electronic device of claim 1, wherein the processor is further configured to: 
predict the section in which the time information between the schedules at least partially overlaps each other in the calendar application using a leaning model trained using an artificial intelligent (AI) algorithm (see ¶ 98-99,  claim 10 and 14); and 
acquire recommendation information related to the operation of the external electronic device based on the at least partially overlapping section (see ¶ 100-102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Luo to include teaching of Szczepanik in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, Sakata and Luo do not explicitly disclose the following limitations; however, Szczepanik in an analogous art for scheduling management discloses the electronic device of claim 1, wherein the processor is further configured to: 
predict the section in which the time information between the schedules at least partially overlaps each other in the calendar application using a leaning model trained using at least one of machine learning, neural network, genetic, deep leaning, or classification algorithm as an artificial intelligence (AI) algorithm (see ¶ 98-99,  claim 10 and 14); and 
acquire recommendation information related to the operation of the external electronic device based on the at least partially overlapping section (see ¶ 100-102).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Luo to include teaching of Szczepanik in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20, Sakata discloses the method of claim 14, wherein the outputting comprises: 
predicting the section in which the time information between the schedules at least partially overlaps each other in the calendar application using a leaning model trained using an artificial intelligence (Al) algorithm (see ¶ 98-99,  claim 10 and 14); and 
acquiring recommendation information related to the operation of the external electronic device based on the at least partially overlapping section (see ¶ 100-102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sakata and in view of Luo to include teaching of Szczepanik in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shin et al., (US 2016/0103424) discloses a method for displaying time information corresponding a location where an external electronic device is located. 
Woo et al., (US 2013/0132610) discloses a system for synchronizing calendar information includes a mobile terminal for requesting public holiday information.
Lazarus et al., (US 2018/0107981) discloses a method for managing electronic calendar entries associated with one or more locations, one or more users and with one or more user calendars at different time zones.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624